2. Right to vote and stand in elections to the European Parliament for EU citizens residing in a foreign Member State (vote)
- Report: Duff
- Before the vote:
rapporteur. - Mr President, the report supports the Commission's proposals to streamline procedures for those citizens who wish to stand or vote at an election to the European Parliament in their state of residence. It fully respects national law and practices, and it pushes forward the argument for the future about extending cross-border democracy. Would Members please support the committee resolution without amendment.
Vice-President of the Commission. - (FR) Mr President, I would like to thank the rapporteur, Mr Duff, for his report, which is full of ideas. Some of the amendments being put forward by the European Parliament go well beyond what the Commission is proposing in order to resolve certain administrative difficulties in the application of the Directive, as were identified in its report on the elections of 2004.
However, I fully understand the motivations behind some of Parliament's amendments - and moreover the Commission supports these too - particularly the need to improve the degree of citizen participation in European elections and the European make-up of elections to the European Parliament. This is all linked to questions concerning the exclusion of dual candidacy, which one of the amendments seeks to do away with, and the automatic process leading to loss of rights to stand as a candidate.
The Commission is therefore in favour of a more detailed examination of these issues, if necessary by conducting a proper study, and the European Parliament will obviously be involved in this process. These questions could also be discussed, if necessary, by the interinstitutional information group, which is currently exploring all possible ways in which the dissemination of information on the 2009 European elections can be made somewhat more effective.
Mr President, on a point of order, I see that the ALDE Group has requested a separate vote on every single amendment in the context of this report.
Under our Rules of Procedure, only a group can table an amendment. I wanted to check whether this has really been done in the name of the group or whether it is just one of their members claiming to act on behalf of the group.
Mr Corbett, we have here the proof that it was the group who asked for that, so everything is OK. I am sorry, but everything is OK!
(Laughter)